UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1423


MICHELE BURKE CRADDOCK,

                Plaintiff - Appellant,

          v.

LECLAIRRYAN, A Professional Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:16-cv-00011-REP)


Submitted:   July 28, 2016                 Decided:   August 26, 2016


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harris D. Butler, Paul Mark Falabella, BUTLER ROYALS, PLC,
Richmond, Virginia, for Appellant.      John Michael Bredehoft,
KAUFMAN & CANOLES, PC, Norfolk, Virginia; Randy Carl Sparks,
Jr., KAUFMAN & CANOLES, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michelle    Burke     Craddock       seeks    to     appeal     the     district

court’s order directing arbitration in her Title VII action.

This court may exercise jurisdiction only over final orders,

28 U.S.C.      § 1291     (2012),        and    certain       interlocutory             and

collateral     orders,    28   U.S.C.     § 1292    (2012);     Fed.    R.       Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46   (1949).     Upon     review    of    the   district      court’s       order,       we

conclude that the order stayed the district court proceedings

pending      arbitration       of        Craddock’s        Title     VII         action.

Consequently,     the     order     is    neither     a    final     order       nor     an

appealable     interlocutory       or    collateral       order.     See     9    U.S.C.

§ 16(b)(1), (2) (2012).           Accordingly, we dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court      and   argument     would     not    aid       the

decisional process.

                                                                             DISMISSED




                                           2